Oo Oo DT Dn BP WwW HY Ke

VY MY NY NY NY NY NY YY NB He em ew Ye Se Be oe Be
So ADM FPF wBWwNH KF DBD wo wm DAHA PBR HNN HY OS

 

 

Case 2:19-cr-00214-RSL Document 16-1 Filed 11/20/19 Page 1 of 4

Judge Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR19-214RSL
Plaintiff
-FPROPOSED]
y DISCOVERY PROTECTIVE ORDER
LEWIS JAMES,
Defendant.

 

 

This matter, having come to the Court’s attention on the United States’ Motion for
for Entry of a Discovery Protective Order, and the Court, having considered the motion
and the reasons stated therein and any objection by the Defendant, and being fully
advised in this matter, hereby GRANTS the government’s motion and enters the
following DISCOVERY PROTECTIVE ORDER:

1, Protected Material

The following documents and materials are deemed Protected Material. The
United States will make available copies of the Protected Materials, including those filed
under seal, to defense counsel to comply with the government’s discovery obligations.
Possession of copies of the Protected Materials is limited to the attorneys of record, and
investigators, paralegals, law clerks, experts and assistants for the attorneys of record

(hereinafter collectively referred to as members of the defense team). This category of

DISCOVERY PROTECTIVE ORDER UNITED STATES ATTORNEY
United States v. Lewis James,CR19-214RSL- 1 700 STEWART STREET, SUITE 5220
SEATTLE, WA 98101

(206) 553-7970
oO ITH mH BW WH »

VY NYY NY YY NY NY KY YY Be Bee ew em Se me oe Ye
oN DM FH NY SBD AAI HN BR wD HHS S

 

 

Case 2:19-cr-00214-RSL Document 16-1 Filed 11/20/19 Page 2 of 4

Protected Materials are deemed “Protected Material”:

a. Law enforcement reports summarizing interviews of the child victim
and other witnesses;

b. Forensic interviews conducted of the child victim;

c. Audio and video recordings of contacts and interviews with witnesses;

d. Other written and recorded statements made by the victim and other
witnesses;

e. Grand Jury transcripts;

f. Medical and other related records relating to therapeutic treatment; and,

g. Personal and other confidential information concerning the child victim
and other witnesses.

As used in this Order, the term “personal information” refers to each victim and
witness’s full name, date of birth, Social Security number (or other identification
information), driver’s license number, tribal identification, address, telephone number,
location of residence or employment, school records, juvenile criminal records, child
welfare, and other confidential information.

2. Scope of Review of Protected Material

Defense attorneys of record and members of the defense team may display and
review the Protected Material with the Defendant. The attorneys of record and members
of the defense team acknowledge that providing copies of the Protected Material to the
Defendant and other persons is prohibited, and agree not to duplicate or provide copies of
Protected Material to the Defendant and other persons.

The United States Attorney’s Office for the Western District of Washington is
similarly allowed to display and review the Protected Material to lay witnesses and is
allowed to provide copies of Protected Material to expert witnesses. The United Staets
Attorney’s Office is otherwise prohibited from providing or disseminating copies of the
Protected Material to lay witnesses.

DISCOVERY PROTECTIVE ORDER UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

United States v. Lewis James,CR19-214RSL- 2 SEATTLE, WA 98101
(206) 553-7970
oC FH NID NW BP We BH

BP NXYP YP RN NN KNB ee ew DD DL CL
SYA AMF YN HF SCO HM NU AaARaANRAS

 

 

Case 2:19-cr-00214-RSL Document 16-1 Filed 11/20/19 Page 3 of 4

3. Consent to Terms of Protective Order
Members of the defense team must acknowledge in writing that they will each be
bound by the terms and conditions of this Protective Order. This acknowledgement need
not be disclosed to the United States unless requested by the Assistant United States
Attorney and ordered by the Court. Similarly, where the United States consults or retains
an expert witness and provides Protected Material to such witness, the United States shall
obtain the expert witness’ acknowledgement that they will abide by this Order.
4. Parties’ Reciprocal Discovery Obligations
Nothing in this Order should be construed as imposing any discovery obligations
on the government or the defendant that are different from those imposed by case law and
Rule 16 of the Federal Rules of Criminal Procedure, and the Local Criminal Rules.
5. Filing of Protected Material
Any Protected Material that is filed with the Court in connection with pre-trial
motions, trial, sentencing, or other matter before this Court, shall be filed under seal and
shall remain sealed until otherwise ordered by this Court. This does not entitle either
party to seal their filings as a matter of course. The parties are required to comply in all
respects to the relevant local and federal rules of criminal procedure pertaining to the
sealing of court documents.
6. Non-Termination
The provisions of this Order shall not terminate at the conclusion of this
prosecution.
7. Niolation of Protective Order
Any violation of any term or condition of this Order by the Defendant, his
attomey(s) of record, any member of the defense team, or any attorney for the United
States Attorney’s Office for the Western District of Washington, may be held in contempt
of court, and/or may be subject to monetary or other sanctions as deemed appropriate by
this Court.

DISCOVERY PROTECTIVE ORDER UNITED STATES ATTORNEY

United States v. Lewis James,CR19-214RSL- 3 700 STEWART STREET, SUITE 5220
SEATTLE, WA 98101

(206) 553-7970
oC Oo YD DH A BW WY

Pe NYY YY NY NY NY DY Be Be ew ewe He ew ew YL
orn wv FF WNeKH DH we DTH BR wD YH BS

 

 

Case 2:19-cr-00214-RSL Document 16-1 Filed 11/20/19 Page 4 of 4

If the Defendant violates any term or condition of this Order, the United States
reserves its right to seek a sentencing enhancement for obstruction of justice, or to file

any criminal charges relating to the Defendant’s violation.

DATED this 5S day of Deeomber 2019.
[WAS Lan

THE HONORABLE ROBERT S. LASNIK.
UNITED STATES DISTRICT COURT JUDGE

Presented by:

s/Ye-Ting Woo
YE-TING WOO
Assistant United States Attorney

DISCOVERY PROTECTIVE ORDER UNITED STATES ATTORNEY
United States v. Lewis James,CR19-214RSL- 4 700 STEWART STREET, SUITE 5220
SEATTLE, WA 98101

(206) 553-7970
